DETAILED ACTION
This Office action is in response to amendments received 31 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clowes et al. (US 2020/0191030 A1; hereinafter Clowes).
Regarding claim 8, Clowes discloses a method of pretreating a gasoline particulate filter [1], comprising: contacting the gasoline particulate filter [1] comprising pores (in channel walls [35]) with a particulate substance [50] prior to installing the gasoline particulate filter [1] in a vehicle to produce a pre-treated gasoline particulate filter, wherein the pores are at least partially filled with the particulate substance [50]; and wherein the particulate substance [50] includes one or more of silica powder, talc, gypsum, soot, ash (synthetic ash), flours, starches, or combinations thereof (paragraphs 0009, 0020-0024, 0027, 0043, 0044-0047, 0058, 0062-0064, and Figures 1A-1B).
Regarding claim 9, Clowes discloses the method of claim 8, wherein the particulate substance [50] comprises one or more of a surrogate soot substance, a surrogate ash substance (synthetic ash), and an aggregate surrogate substance (paragraphs 0027, 0043, and 0063).
Regarding claim 11, Clowes discloses the method of claim 8, wherein the particulate substance [50] comprises a plurality of particles, wherein each particle has a diameter from 10 nanometers to 200 micrometers (paragraph 0043; less than 1 μm).
Regarding claim 12, Clowes discloses the method of claim 8, wherein the contacting is via pneumatic conveyance (i.e., blowing) of the particulate substance [50] into the gasoline particulate filter [1] (paragraphs 0023, 0039, and 0044-0047).
Claims 8-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruhland et al. (US 2019/0112994 A1; hereinafter Ruhland).
Regarding claim 8, Ruhland discloses a method [500] of pretreating a gasoline particulate filter [178], comprising: contacting [506] the gasoline particulate filter [178] comprising pores with a particulate substance (soot) prior to installing the gasoline particulate filter [178] in a vehicle [5] to produce a pre-treated gasoline particulate filter, wherein the pores are at least partially filled with the particulate substance (soot); and wherein the particulate substance (soot) includes one or more of silica powder, talc, gypsum, soot (soot), ash (ash), flours, starches, or combinations thereof (paragraphs 0019, 0023, 0025-0027, 0030, 0035, 0042, 0058, 0081-0082, 0084, 0086, and Figures 1 and 5).
Regarding claim 9, Ruhland discloses the method of claim 8, wherein the particulate substance (soot) comprises one or more of a surrogate soot substance, a surrogate ash substance, and an aggregate surrogate substance (paragraph 0023).
Regarding claim 12, Ruhland discloses the method of claim 8, wherein the contacting [506] is via pneumatic conveyance (via oxygen-containing gas stream provided via factory work) of the particulate substance (soot) into the gasoline particulate filter [178] (paragraphs 0030, 0081, and 0086).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clowes.
Regarding claim 13, Clowes discloses the method of claim 8, wherein the pre-treated gasoline particulate filter is operable to provide a filtration efficiency after 100 initial miles (paragraph 0024).  Clowes does not disclose the filtration efficiency being at least 80% after 100 initial miles.  However, Clowes discloses filtration efficiency achieving the result of trapping particulate matter contained in exhaust to pass an end-of-line performance test at an OEM (paragraph 0024); thus a person having ordinary skill in the art would have recognized that filtration efficiency is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Clowes’ gasoline particulate filter to provide a filtration efficiency of at least 80% after 100 initial miles to pass an end-of line performance test at an OEM and to effectively trap particulate matter contained in exhaust, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Claims 1-2, 4-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland.
Regarding claim 1, Ruhland discloses a gasoline particulate filter comprising: a pre-service gasoline particulate filter [178] comprising pores, wherein the pores are at least partially filled with a particulate substance (soot); wherein the particulate substance (soot) comprises at least one of a soot surrogate substance, an ash surrogate substance, an aggregate particulate substance, or combinations thereof; and wherein the particulate substance (soot) includes a plurality of particles having a distribution of particle diameters (paragraph 0038; particle size distribution of soot) (paragraphs 0019, 0023, 0025-0027, 0030, 0035, 0038, 0041-0042, 0058, 0081-0082, 0084, 0086, and Figures 1 and 5).  Ruhland discloses that particle size (i.e., diameter) distribution of the soot can be varied; in other words, more than one particle size (i.e., diameter) of the soot can be present (paragraph 0038); but does not specifically disclose a bimodal distribution of particle diameters.  However, Ruhland discloses variable particle size (i.e. diameter) distribution achieving the result of achieving optimum pore size and pore size distribution which increases the efficiency of the filter without excessive rise in exhaust gas back-pressure and adjusting porosity of the soot layer (paragraphs 0037-0038 and 0041); thus a person having ordinary skill in the art would have recognized that distribution of particle diameters is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Ruhland’s particle diameter distribution to be at least bimodal to achieve desired pore size, pore size distribution, and porosity of the soot layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim 2, the modified Ruhland discloses the gasoline particulate filter of claim 1, wherein the pre-service gasoline particulate filter provides a filtration efficiency after 100 initial miles (paragraphs 0019, 0025, 0037, and 0044).  The modified Ruhland does not disclose the filtration efficiency being at least 80% after 
Regarding claim 4, the modified Ruhland discloses the gasoline particulate filter of claim 1, wherein the particulate substance (soot) comprises one or more of silica powder, alumina powder, talc, gypsum, soot (soot), ash (ash), flours, starches, and salts (paragraph 0023).
Regarding claims 5-6, the modified Ruhland does not disclose the particulate substance being present on the gasoline particulate filter in an amount of at least 0.5 gram/L up to 6 grams/L.  However, Ruhland discloses the amount of particulate substance present on the gasoline particulate filter achieving the result of achieving optimum pore size and pore size distribution which increases the efficiency of the filter without excessive rise in exhaust gas back-pressure (paragraphs 0037-0039); thus a person having ordinary skill in the art would have recognized that particulate substance amount is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to load 
Regarding claim 7, the modified Ruhland discloses the gasoline particulate filter of claim 1, wherein the particulate substance comprises a plurality of particles having a diameter (paragraph 0038).  The modified Ruhland does not disclose the diameter being from 10 nanometers to 200 micrometers.  However, Ruhland discloses the particle size of the soot achieving the result of achieving optimum pore size and pore size distribution which increases the efficiency of the filter without excessive rise in exhaust gas back-pressure (paragraphs 0037-0039); thus a person having ordinary skill in the art would have recognized that particle diameter is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Ruhland particle diameter to be from 10 nanometers to 200 micrometers to achieve optimum pore size and pore size distribution to increase the efficiency of the filter without excessive rise in exhaust gas back-pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim 11, Ruhland discloses the method of claim 8, wherein the particulate substance comprises a plurality of particles having a diameter .  Ruhland does not disclose the diameter being from about 10 nanometers to about 200 micrometers.  However, Ruhland discloses the particle size of the soot achieving the result of achieving optimum pore size and pore size distribution which increases the efficiency of the filter without excessive rise in exhaust gas back-pressure (paragraphs 0037-0039); thus a person having ordinary skill in the art would have recognized that particle diameter is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Ruhland’s particle diameter to be from about 10 nanometers to about 200 micrometers to achieve optimum pore size and pore size distribution to increase the efficiency of the filter without excessive rise in exhaust gas back-pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim13, Ruhland discloses the method of claim 8, wherein pre-treated gasoline particulate filter is operable to provide a filtration efficiency after 100 initial miles (paragraphs 0019, 0025, 0037, and 0044).  Ruhland does not disclose the filtration efficiency being at least 80% after 100 initial miles.  However, Ruhland discloses filtration efficiency achieving the result of contributing to filtering and capturing a desired amount of soot (paragraphs 0019, 0025, and 0044); thus a person having ordinary skill in the art would have recognized that filtration efficiency is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Ruhland’s gasoline particulate filter to provide a filtration efficiency of at least 80% after 100 initial miles to .

Response to Arguments
Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive.
Regarding pages 5-6 of the Remarks, the applicant argued that Ruhland says nothing about particulate diameters, specifically not a particulate substance having a bimodal distribution of particle diameters.  The examiner disagrees.  Ruhland discloses that particle size distribution of the soot can be varied as desired to achieve optimum pore size and pore size distribution which increases the efficiency of the filter without excessive rise in back-pressure (paragraphs 0037-0038).  Ruhland additionally discloses that porosity of a layer can be adjusted by modifying particle size distribution of the layer.  Particles have an effective diameter which is synonymous with particle size.  As Ruhland specifically discloses that the frequency of occurrence (i.e., distribution) of particle size can be varied (paragraph 0038), it is highly likely that Ruhland is disclosing a frequency of more than one particle size or it wouldn’t have been mentioned.  In such a case, at least two particle sizes would be present in which case the particle size/diameter distribution would be at least bimodal.  However, to remove all doubt, Ruhland discloses particle size distribution of the soot being a result-effective variable as outlined above.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize 
Regarding page 6 of the Remarks, the applicant argued that Ruhland describes hydrocarbon substances that would not suggest the particulate material recited in claim 8 that are inorganic or would not convert to soot.  The examiner disagrees.  Claim 8 recites that the particulate substance can include soot or ash.  Ruhland clearly discloses the particulate substance comprising soot which may include ash (paragraphs 0019 and 0023).  As such, Ruhland still anticipates at least claim 8.  
Regarding page 6 of the Remarks, the applicant argued that Clowes describes use of alumina or carbonates for use on filters but does not describe or suggest the listing of particulates now recited in claim 8 that do not include alumina or carbonates.  The examiner disagrees.  Claim 8 recites that the particulate substance can include ash.  Clowes clearly discloses the particulate substance comprising synthetic ash (paragraphs 0027, 0043, and 0063).  Although the ash is synthetic, this is not precluded by the claim.  As such, Clowes still anticipates at least claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746